Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claims 6 and 9 recite the limitation “the rotor”; this should be amended to read “a rotor” for proper antecedent basis and the examiner has interpreted the limitation in this manner.
	Claim 11 recite the limitation “…the cam arrangement comprises cams…”. However, claim 8 from which the claims depend recites “…the cam arrangement comprises cams…”. The examiner has interpreted the claims to be directed to the same cams; however appropriate correction is required. The examiner recommends amending claim 11 to read “the cams…”.  
	Claim 8 recites “wherein the electric has an inverter…” in line 12. This should read “wherein the electric motor has an inverter…”.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation “a first cam and cam follower for each piston and a second cam and cam follower, 180º out of phase with the first cam and cam follower…the distance between them (cams) is always the same”. It is not clear how the cams can be out of phase with one another but still always maintain a same distance between each other. If the cams have different phases, they necessarily must move apart at some point in the cycle. The examiner recommends amending the claim to read that the cams are 180º out of phase with one another with respect to a crankshaft, or other similar language.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrke et al (US Patent No. 5,145,339) in view of Rohring (US Patent No. 8,182,246) in view of DE 1653472 (herein DE ‘472).

Lehrke teaches:

limitations from claim 1, a positive displacement pump (10) suitable for pumping a fluid mastic (see C. 1 Lines 9-16), the pump comprising: a plurality of cylinders (46) each having a piston (34) arranged for reciprocal motion within the cylinder, whereby movement of the piston in a first direction draws the fluid into the cylinder and movement in a second, opposite direction pumps the fluid out of the cylinder (C. 3 Lines 16-45); and a variable speed electric motor (C. 1 Lines 58-61 and C. 3 Lines 6-7) drivingly coupled to a cam arrangement providing a reciprocating drive to the pistons (C. 1 Lines 6-15), wherein the cam arrangement comprises cams (18) shaped and arranged to drive each piston in the first direction over less than half of a rotational cycle and to drive each piston in the second direction over the remainder of the rotational cycle (see FIG. 5-6, wherein the pump stroke profile is 190 degrees), wherein each cam has a main surface and a return surface, wherein the main surface is configured to offset from the return surface along a direction of an axis of a cam shaft (see annotated FIG. 1 below); and wherein the cams are arranged to drive the pistons out of phase with one another (see FIG. 3a, 5-6);


    PNG
    media_image1.png
    776
    687
    media_image1.png
    Greyscale


Lehrke teaches a single cam (18) for both pistons, rather than a cam for each piston (i.e. a second cam);

However, Rohring teaches a positive displacement pump (10) suitable for pumping a fluid mastic (see C. 1 Lines 54-59), the pump comprising: a plurality of cylinders (100) each having a piston (90 of assembly 60) arranged for reciprocal motion within the cylinder, and driven by a single cam (50); wherein the single cam may alternatively be replaced by multiple cams, one for each piston assembly or combinations of one or more pistons as needed (C. 10 Lines 6-19); 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to drive each piston of the pump of Lehrke by a dedicated separate cam (second cam) in place of a common single cam, in a manner suggested by Rohring, in order to provide unique driving profile to each piston thereby affecting output flow from the pump (C. 10 Lines 16-19 of Rohring);

Lehrke teaches only two pistons, rather than three pistons wherein at least half of the pistons are in compression;

DE ‘472 teaches:

A machine translation of DE 1653472 is provided with the current action and is relied upon herein.

limitations from claim 1, a pump (see FIG. 1) including a number of pistons (15) and cylinders (16), the pistons being driven via cams (3; see first two paragraphs of page 5) such that the cams are arranged to drive the pistons such that, at any position of the rotational cycle more than half of the pistons are being driven in the second direction (see FIG. 3; Page 7 of the translation starting “FIG.3 shows”);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to form/drive the cams of Lehrke in a manner such that at least half of the pistons are being driven in a single direction, such as is taught by DE 1653472, in order to further address and reduce pulsations during pump operation.



Lehrke further teaches

limitations from claim 2, wherein the cams are arranged such that a change in the direction of movement of any piston from the second direction to the first direction occurs at an angle of less than 5 degrees of rotation of the cams after another piston has changed direction from the first direction to the second direction, thereby providing that an increased number of pistons are pumping fluid prior to each change of direction of a piston from the second direction to the first direction (see FIG. 5, between 180-182 and 188-190 degrees);

limitations from claim 3, wherein the angle of less than 5 degrees of rotation of the cams is an angle of less than 2 degrees (see FIG. 5, between 180-182 and 188-190 degrees);



Regarding claims 4-5:

Lehrke teaches that the driving motor may be a dc motor, or any other type of variable electric motor (C. 3 Lines 58-61), but does not explicitly teach an ac motor with vector control;

Rohring teaches:

limitations from claim 4-5, a positive displacement pump (10) suitable for pumping a fluid mastic (see C. 1 Lines 54-59), the pump comprising: a plurality of cylinders (100) each having a piston (90) arranged for reciprocal motion within the cylinder, whereby movement of the piston in a first direction draws the fluid into the cylinder and movement in a second, opposite direction pumps the fluid out of the cylinder (C. 10 Lines 6-19); and a variable speed ac motor (C. 3 Lines 15-17) drivingly coupled to a cam arrangement providing a reciprocating drive to the pistons (50; C. 4 Lines 38-59), wherein the ac motor has an inverter, the inverter having a closed loop vector drive control (C. 3 Lines 20-22) ;

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to utilize an ac motor with vector control in the pump system of Lehrke, as taught by Rohring, in order to provide a robust control of the pump operation based upon a desired output (see C. 3 Lines 44-67). Additionally, the examiner notes that Rohring teaches (at C. 3 Lines 15-16) that AC and DC motors are known alternatives to one another in reciprocating pumps.



Lehrke further teaches:

limitations from claim 8, a positive displacement pump (10) suitable for pumping a fluid mastic (see C. 1 Lines 9-16), the pump comprising: a plurality of cylinders (46) each having a piston (34) arranged for reciprocal motion within the cylinder, whereby movement of the piston in a first direction draws the fluid into the cylinder and movement in a second, opposite direction pumps the fluid out of the cylinder (C. 3 Lines 16-45); and a variable speed motor (C. 1 Lines 58-61 and C. 3 Lines 6-7) drivingly coupled to a cam arrangement providing a reciprocating drive to the pistons (C. 1 Lines 6-15); wherein each cam has a main surface and a return surface, wherein the main surface is configured to offset from the return surface along a direction of an axis of a cam shaft (see annotated FIG. 1 below);


    PNG
    media_image1.png
    776
    687
    media_image1.png
    Greyscale


Lehrke teaches that the driving motor may be a dc motor, or any other type of variable electric motor (C. 3 Lines 58-61), but does not explicitly teach an ac motor with vector control;

Rohring teaches:

limitations from claim 8, a positive displacement pump (10) suitable for pumping a fluid mastic (see C. 1 Lines 54-59), the pump comprising: a plurality of cylinders (100) each having a piston (90) arranged for reciprocal motion within the cylinder, whereby movement of the piston in a first direction draws the fluid into the cylinder and movement in a second, opposite direction pumps the fluid out of the cylinder (C. 10 Lines 6-19); and a variable speed ac motor (C. 3 Lines 15-17) drivingly coupled to a cam arrangement providing a reciprocating drive to the pistons (50; C. 4 Lines 38-59), wherein the ac motor has an inverter, the inverter having a closed loop vector drive control (C. 3 Lines 20-22);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to utilize an ac motor with vector control in the pump system of Lehrke, as taught by Rohring, in order to provide a robust control of the pump operation based upon a desired output (see C. 3 Lines 44-67). Additionally, the examiner notes that Rohring teaches (at C. 3 Lines 15-16) that AC and DC motors are known alternatives to one another in reciprocating pumps.

Lehrke teaches a single cam (18) for both pistons, rather than a cam for each piston (i.e. a second cam);

However, Rohring teaches a positive displacement pump (10) suitable for pumping a fluid mastic (see C. 1 Lines 54-59), the pump comprising: a plurality of cylinders (100) each having a piston (90 of assembly 60) arranged for reciprocal motion within the cylinder, and driven by a single cam (50); wherein the single cam may alternatively be replaced by multiple cams, one for each piston assembly or combinations of one or more pistons as needed (C. 10 Lines 6-19); 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to drive each piston of the pump of Lehrke by a dedicated separate cam (second cam) in place of a common single cam, in a manner suggested by Rohring, in order to provide unique driving profile to each piston thereby affecting output flow from the pump (C. 10 Lines 16-19 of Rohring);

Lehrke teaches only two pistons, rather than three pistons wherein at least half of the pistons are in compression;

DE ‘472 teaches:

A machine translation of DE 1653472 is provided with the current action and is relied upon herein.

limitations from claim 8, a pump (see FIG. 1) including a number of pistons (15) and cylinders (16), the pistons being driven via cams (3; see first two paragraphs of page 5) such that the cams are arranged to drive the pistons such that, at any position of the rotational cycle more than half of the pistons are being driven in the second direction (see FIG. 3; Page 7 of the translation starting “FIG.3 shows”);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to form/drive the cams of Lehrke in a manner such that at least half of the pistons are being driven in a single direction, such as is taught by DE 1653472, in order to further address and reduce pulsations during pump operation.




Lehrke further teaches:

limitations from claim 11, wherein the cam arrangement comprises cams (18) shaped and arranged to drive each piston in the first direction over less than half of a rotational cycle and to drive each piston in the second direction over the remainder of the rotational cycle (see FIG. 5-6, wherein the pump stroke profile is 190 degrees), and wherein the cams are arranged to drive the pistons out of phase with one another (see FIG. 3a, 5-6);

limitations from claim 12, wherein the cams are arranged such that a change in the direction of movement of any piston from the second direction to the first direction occurs at an angle of less than 5 degrees of rotation of the cams after another piston has changed direction from the first direction to the second direction, thereby providing that an increased number of pistons are pumping fluid prior to each change of direction of a piston from the second direction to the first direction (see FIG. 5, between 180-182 and 188-190 degrees);

limitations from claim 13, wherein the angle of less than 5 degrees of rotation of the cams is an angle of less than 2 degrees (see FIG. 5, between 180-182 and 188-190 degrees);

limitations from claim 15, wherein springs urge the cam followers to maintain contact with their respective cams (32; C. 3 Lines 14-15);

limitations from claim 16, wherein the cam arrangement comprises cams having constant velocity cam surface profiles (C. 2 Lines 5-13);





Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrke et al (US Patent No. 5,145,339) in view of Rohring (US Patent No. 8,182,246) as applied to claims 1, 5-6, and 9 above, and in further view of Goulder (US Patent No. 4,964,985).

Lehrke and Rohring teach controlling the cams and position of the pistons, but do not teach an encoder for monitoring the specific piston position;

However, Goulder teaches a pump including pistons (26, 27) driven by a cam (36, 37), wherein the position of the pistons when driven by the cam is monitored by an encoder (50; C. 6 Lines 1-6; C. 9 Lines 6-8; C. 10 Lines 1-3);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to rely upon an encoder to detect a piston position of the pump of Lehrke, as taught by Goulder, in order to provide a precise control of the pump via the cams.





Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrke et al (US Patent No. 5,145,339) in view of Rohring (US Patent No. 8,182,246) in view of DE 1653472 (herein DE ‘472) in view of Goulder (US Patent No. 4,964,985) as applied to claims 1, 5-6, and 8-9 above, and in further view of Greene et al (US Patent No. 3,650,639).

Lehrke does not teach a motor fan;

However, Greene teaches a pump (10) including an electric motor (30) driving a piston (42); wherein the pump further includes a fan (34) providing cooling air to the motor (C. 3 Lines 1-17);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a fan in the pump of Lehrke, as taught by Greene, in order to cool the motor during operation.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to address outstanding U.S.C 112 issues.
The prior art does not teach a pump having a plurality of piston and cylinders, a variable speed motor driving a cam arrangement to reciprocate the pistons within the cylinders; and particularly wherein each piston includes a first cam and follower and a second cam and follower 180 degrees out of phase with one another, such that the distance between the cam followers is always the same.
None of the closest prior art of record discloses such a cam driving arrangement, utilizing two cams and two followers per piston of the pump.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach piston pumps using cams: US 7938632, 5195879, 5701873;
The following prior art teach piston pumps with relatively timed piston strokes: US 7004121, 6079313, 4790732, 4600365, 3792939, 8011897;
The following prior art teach multiple surfaced cams: US 5322422, 3951574, 2007/0079790, 8726856.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746